       Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 1 of 10                 FILED
                                                                             2019 Aug-23 PM 04:57
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

VICTOR REVILL,                       )       This document relates to
                                     )       Case No. 2:18-cv-02079-KOB
      Plaintiff,                     )
                                     )
v.                                   )       CASE NO.: 2:19-cv-00114-KOB
                                     )
PAMELA CASEY, ET AL.                 )
                                     )
      Defendants.                    )


MEGAN GARCIA,                        )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )       CASE NO.: 2:18-cv-02079-KOB
                                     )
PAMELA CASEY, ET AL.,                )
                                     )
      Defendants.                    )


     DEFENDANT’S OPPOSITION RESPONSE TO PLAINTIFF MEGAN
           GARCIA’S MOTION FOR RECONSIDERATION

      COME NOW Defendants, Blount County District Attorney, Pamela Casey

(“District Attorney”) and Blount County Assistant District Attorney, Scott

Gilliland (“Assistant District Attorney”) through their undersigned counsel and

submit their response in opposition to Plaintiff Megan Garcia’s (“Garcia”) Motion

For Reconsideration (Doc. 49) as follows:



                                         1
        Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 2 of 10




                                   OVERVIEW

      Garcia is asking this Court to reconsider its Order (Doc. 47) dismissing her

second and third causes of action alleging defamation by Defendants Gilliland and

Casey respectively. (Doc. 49, p.1). Garcia argues that the District Attorney and

Assistant District Attorney’s statements in issue, which Garcia characterizes as

“false and defamatory” are not, as this Court correctly held, protected by state-

agent immunity. Garcia is wrong. Garcia ineffectively opines, without legal basis,

that the District Attorney’s statement       and the Assistant District Attorney’s

statement did not purportedly fall into any alleged category that would provide

such immunity. And Garcia’s attempt through random unrelated hypotheticals to

modify her unequivocal statement in her First Amended Complaint that “at all

times relevant to this action” both Casey and Gilliland were acting as the District

Attorney and Assistant District Attorney under color of state law, is also

ineffective.

      Moreover, contrary to the language in her First Amended Complaint, Garcia

inaccurately represents in her Motion For Reconsideration that she was arrested “at

the behest of these defendants” (Doc. 49, p.4) and that the District Attorney gave

“instructions” to deputy sheriff Ashworth. (Doc. 49, p.5). As noted in Defendants’

Supplemental Reply to Plaintiff’s Response to Casey and Gilliland’s Motion to

Dismiss (Doc. 33), “[p]laintiff’s First Amended Complaint ‘clarified’ her original

complaint by removing what Defendants contend are ‘misleading and baseless’

allegations.” (Doc. 33, p.2). Specifically, Garcia removed language that repeatedly


                                         2
            Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 3 of 10




erroneously stated and/or indicated that the arrests were purportedly “ordered” by

the District Attorney and that the Assistant District Attorney allegedly participated

in “the decision to make the arrests.” (See Garcia’s Complaint at Doc. 1, p.4, ¶ 15).

This language was removed from Garcia’s First Amended Complaint because, as

Garcia acknowledges, she “was not privy to the [phone] conversation [in issue] and

particularly did not hear what was said on the other end of the line.” (See Garcia’s

First Amended Complaint at Doc. 18, p.4, ¶15).

               THE COURT PROPERLY APPLIED THE AVAILABLE IMMUNITIES

           Garcia cites only Ex parte Cranman and Ex parte Butts, under that section of

her Motion For Reconsideration titled “Categories For Which State Immunity

Applies”. (Doc. 49, pp.1-2). However, both Ex parte Cranman and Ex parte Butts1,

were thoroughly addressed by this Court in its Memorandum Opinion in issue.

(Doc. 46, pp.10-11, 22-23). Garcia cites no other law in this section to support her

flimsy argument. Instead, relying on superficial descriptive words like “gratuitous”

and “snide,” Garcia offers her opinion about how she thinks this Court should have

applied Ex parte Cranman and Ex parte Butts and thereby ruled in her favor. (Doc.

49, pp. 2-3).

             Garcia implies, incorrectly, that this Court did not allegedly take into

    account the actions for which immunity is available, nonsensically arguing, in the

    face of clear evidence to the contrary, that “the appropriate consideration should

1
    Ex parte Cranman, 792 So. 2d 392 (Ala. 2000) and Ex parte Butts, 775 So. 2d 173 (Ala. 2000).

                                                          3
       Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 4 of 10




 have been the actions for which immunity is available in the first place.” (Doc. 49,

 p.2). However, a cursory review of this Court’s Memorandum Opinion reveals

 that this Court did take into consideration actions for which immunity is available,

 as follows:

    “Under Alabama’s state-agent immunity doctrine:

           A State agent shall be immune from civil liability in his or her
             personal capacity when the conduct made the basis of the
             claim against the agent is based upon the agent's . . .

           (2) exercising his or her judgment in the administration of a
              department or agency of government [or] . . .

           (4) exercising judgment in the enforcement of the criminal laws
              of the State, including, but not limited to, law-enforcement
              officers' arresting or attempting to arrest persons.”

(Doc. 46, p. 22). And, just like this Court before her, Garcia identifies and

lists these same available immunities in her own Motion For

Reconsideration as follows:

       (2) exercising his or her judgment in the administration of a
           department or agency of government….

       (4) exercising judgment in the enforcement of the criminal laws of
           the State, including, but not limited to, law enforcement officers’
           arresting or attempting to arrest persons….

(Doc. 49, p. 2).

      This Court properly applied the actions for which immunity is available to

the allegations in the case at bar and properly determined that the District Attorney


                                         4
        Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 5 of 10




and Assistant District Attorney are entitled to State-Agent immunity on Garcia’s

alleged defamation claims. Garcia’s efforts to overcome this Court’s appropriate

legal determination through random, unrelated and dissimilar speculative

hypotheticals is not persuasive.

                 STATE-AGENT IMMUNITY APPLIES AS THE DEFENDANTS
                        MADE THE REQUISITE SHOWING
      Garcia takes issue with this Court’s application of the state-agent immunity

test referenced in its Memorandum Opinion as follows: “the test to determine

whether state-agent immunity applies begins with a showing by the defendant that

he was acting in a function that would entitle him to such immunity.” (Doc. 46, p.

23, citing Brown v. City of Huntsville, Ala., 608 F. 3d 724, 741 (11th Cir. 2010)).

Garcia contends that the Defendants allegedly never argued that their statements

were made in the context of such a function. (Doc. 49, p.4). This is a red herring.

The test as quoted by this Court and Garcia in her Motion does not require, as

insisted by Garcia, that the Defendants argue as defined by Garcia. Nevertheless,

based on her flawed contention, Garcia claims that she was therefore allegedly

“under no obligation to demonstrate they [the District Attorney and Assistant

District Attorney] were acting in such a context.” (Doc. 49, p.4).

      Garcia appears to acknowledge that the Defendants showed, through

Garcia’s own assertions, that, at all relevant times to this action, the District

Attorney “was allegedly a policy making official regarding law enforcement

policy, and that her alleged complained of actions were taken allegedly in her

capacity as a policy maker. Plaintiff further alleges that at all times relevant to this

                                           5
       Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 6 of 10




action Gilliland was a Blount County Assistant DA acting under color of state law

(internal references omitted).” (Motion for Reconsideration at Doc. 49, p.4;

Defendants’ Memorandum Brief in Support of their Motion to Dismiss Plaintiff’s

First Amended Complaint at Doc. 26, p. 5). Yet, without citing any law on point or

otherwise, Garcia characterizes this Court’s determination that the burden then

shifted to Garcia, as a “hyper-technical and irrational interpretation of plaintiff’s

amended complaint.” (Doc. 49, p.4). And as an attempt to substantiate her flimsy

opinion-driven argument, Garcia relies on an irrelevant, random hypothetical as

well as overreaching language i.e. “instructions to Ashworth” (Doc. 49, p.5) which

language and/or similar inaccurate language was removed from Garcia’s First

Amended Complaint. (See Defendants’ Supplemental Reply to Plaintiff’s

Response to Defendants’ Motion to Dismiss at Doc. 33, p.2). Moreover,

notwithstanding Garcia’s implication to the contrary, as noted in Defendants’

Supplemental Reply, an integral part of a prosecutor’s, like the District Attorney

and Assistant District Attorney, duties include making press statements to the

media, a fact which has been acknowledged by the Supreme Court. See Buckley v.

Fitzsimmons, 509 U.S. 259, 278, n.9 (1993) “[Qualified] immunity is the norm for

prosecutors’ statements to the media.” Hart v. Hodges, No. 1:05-CV-30 (WLS),

2011 WL 13294641, at *1 (M.D. Ga. Jan. 3, 2011), citing Buckley.

      Garcia opines that her defamation count in her First Amended Complaint

allegedly met the requirements of Rule 8(a)(2), Fed. R. Civ. P. which she says is

all that is required at this stage. (Doc. 49, p.6). This Court took into consideration


                                          6
        Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 7 of 10




Rule 8 Fed. R. Civ. P., as well, and correctly reached a different conclusion. (Doc.

46, p.7).

  ALABAMA CASE LAW DOES NOT, AS ALLEGED, SUPPORT A MORE GENEROUS
                READING OF THE AMENDED COMPLAINT

      The case law in Alabama addressing state-agent immunity does not, as

alleged, indicate, even obliquely, that a state agent is purportedly not entitled to

state-agent immunity on a defamation claim. Garcia has further failed to cite case

law that supports her admittedly tenuous position on this issue. Patton v. Black,

which is not a defamation case, was preceded by Ex parte Cranman where the

court restated the principle of discretionary immunity. Patton v. Black, 646 So. 2d

8, 10 (Ala. 1994).

        Garcia opines without legal basis, that “[n]othing can be more intentional

 (even if it reflects poor judgment) than defamation.” (Doc. 49, p.7). However,

 Garcia cites no law to support her opinion. Although Garcia does cite the case of

 Gary v. Crouch, it appears to contradict and fatally undermine her opinion, and

 was cited for its general holding that “(p)eace-officer immunity, like State agent

 immunity, does not provide immunity from liability for the commission of an

 intentional tort, but only for negligence in the exercise of judgment.” Gary v.

 Crouch, 867 So. 2d 310, 313-314 (Ala. 2003). (Doc. 49, p.7). Significantly, the

 court in Gary v Crouch also specifically noted, to Garcia’s detriment, that “the


                                         7
       Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 8 of 10




 plaintiff must show [1] that the defendant was at least negligent ….” to meet the

 first element in establishing a prima facie case of defamation. Gary v. Crouch,

 867 So. 2d 310, 315 (Ala. 2003)(emphasis added).

       In her Motion, Garcia added “[p]arenthetically, plaintiff denies knowing

 that there was child pornography on the cell phones she was given.” (Doc. 49,

 p.7). However, this Court, in its Memorandum Opinion, likewise, also took into

 account that “[p]laintiffs allege they were unaware of any child pornography; Mr.

 Edwards’s wife merely claimed—without any corroboration—during the hearing

 that the phones contained child pornography.” (Doc. 46, p.28).

      Garcia’s apparent reliance on Ex parte Harris is misplaced. Ex parte Harris

involves allegations of libel and slander, but does not specifically allege

defamation, which is the claim at issue here. Ex parte Harris, 216 So. 3d 1201,

1215-1216 (Ala. 2016). Moreover, unlike the case at bar, immunity was not raised

as a defense to the libel and slander claims. Harris at 1215. And because Harris

did not argue immunity with respect to the libel and slander claims, but instead

argued lack of evidence, the Alabama Supreme Court concluded that the libel and

slander claims were not reviewable by way of a petition for writ of mandamus.

Harris at 1216.




                                        8
       Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 9 of 10




                                 CONCLUSION

      In light of the foregoing, the Defendants, Blount County District Attorney

Pamela Casey and Blount County Assistant District Attorney Scott Gilliland,

request that this Court deny the Plaintiff Megan Garcia’s Motion for

Reconsideration and thereby deny her request to reinstate her defamation claims

against them.


      Respectfully submitted on this 23rd day of August 2019.

                                            STEVE MARSHALL
                                            ATTORNEY GENERAL


                                            /s/ MARY GOLDTHWAITE
                                            MARY GOLDTHWAITE
                                            Assistant Attorney General
                                            Counsel for Pamela Casey and
                                            Scott Gilliland


OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189
mgoldthwaite@ago.state.al.us




                                        9
      Case 2:19-cv-00114-KOB Document 37 Filed 08/23/19 Page 10 of 10




                        CERTIFICATE OF SERVICE

      I hereby certify that on August 23, 2019, I electronically filed the foregoing

Defendants’ Opposition Response to Plaintiff’s Motion For Reconsideration with

the Clerk of the Court, using the CM/ECF system which will notify all counsel of

record. I further certify that I have placed the same in U.S. First Class Mail,

postage prepaid and properly addressed to the following:

David Gespass                           J. Randall McNeill
GESPASS & JOHNSON                       WEBB & ELEY PC
P.O. Box 550242                         7475 Halcyon Pointe Drive
Birmingham, AL 35255-0242               Montgomery, AL 36124

Alan Lasseter                           Kent W. Frost
301 19th Street North                   Clayton R. Tartt
Suite 580                               Boles Holmes Parkman White, LLC
Birmingham, AL 35203-3145               1929 3rd Ave. N.
                                        Suite 700
                                        Birmingham, AL 35203




                                             /s/ MARY GOLDTHWAITE
                                             OF COUNSEL




                                        10
